Where it appeared from the transcript of a case, that various instructions-were given to the jury, but at whose instance was not shown, and the instructions were not signed by any judge, nor were any exceptions taken, and where was found among the papers in the case, a loose paper, purporting to be a bill of exceptions as to one instruction, but the paper was not dated, or marked filed, nor certified to be a paper in the cause;
Held, 1. That the appellate court would not examine the instructions appearing in the transcript, for the reason that no exceptions were taken at the time of giving the same.
2. That the paper called a bill of exceptions, could not be treated as a part of the record; and that this court will not act upon a paper so destitute of every mark of identity.
Judgment affirmed.